

CHANGE IN TERMS AGREEMENT


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$35,000,000.00
11-05-2015
10-31-2018
4061100374
 
Note #1000
823
 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

--------------------------------------------------------------------------------





Borrower:
OFS Capital Corporation, a Delaware corporation
10 South Wacker Drive, Suite 2500
Chicago, IL 60606
Lender:
Pacific Western Bank
Los Angeles Real Estate and Construction
9701 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90212




--------------------------------------------------------------------------------





Principal Amount: $35,000,000.00
Date of Agreement: August 9, 2017



DESCRIPTION OF EXISTING INDEBTEDNESS.
Promissory Note dated November 5, 2015 in the original Principal Amount of
$15,000,000.00, as modified by a Change in Terms Agreement dated October 31,
2016; together with all renewals, extensions and modifications related thereto
(the "Note").
DESCRIPTION OF COLLATERAL.
A Commercial Security Agreement dated November 5, 2015 granting Lender a
security interest in all business assets of Borrower.
A Commercial Security Agreement dated November 5, 2015 granting Lender a
security interest in all business assets of Guarantor.
DESCRIPTION OF CHANGE IN TERMS. This Change In Terms Agreement ("Agreement") is
entered into by Borrower and is effective on the latter of (i) its acceptance by
Lender, (ii) the satisfaction of all conditions precedent to effectiveness (if
any), or (iii) as of the Date of the Agreement set forth above.  Borrower agrees
that the terms of the Note, the Business Loan Agreement dated November 5, 2015
(the "Business Loan Agreement"), and any other Related Documents described
herein, are hereby modified by the terms of this Agreement.  To the extent any
provision of this Agreement conflicts with the provisions of the Note, or any
other Related Documents described herein, then the provisions of this Agreement
shall control. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Business Loan Agreement.
1. The Note is hereby modified as follows:
a) The Principal Amount of the Note is hereby increased from $25,000,000.00 to
$35,000,000.00. Borrower promises to pay to Lender, the principal amount of
$35,000,000.00, or so much as may be outstanding, together with any accrued but
unpaid interest and any unpaid due on the unpaid outstanding principal balance
of each advance made under the Note.
b) Effective as of July 31, 2017, the interest rate used to calculate interest
payable on the unpaid principal balance of the Note will be changed from a fixed
rate of 5.00% to a variable rate as further described in the “VARIABLE INTEREST
RATE” section.
c) Borrower shall make regular payments as further outlined in this Agreement.
2. Borrower shall cause OFS Capital WM, LLC, a Delaware limited liability
company to execute a Commercial Guaranty of the loan in favor of Lender, on
Lender’s forms and in the amounts and under the conditions set forth in such
guaranty.
3. Business Loan Agreement dated November 5, 2015 is hereby modified as follows:
The provision titled "CONDITIONS PRECEDENT TO EACH ADVANCE" is amended the
following:
The section titled "Unused Commitment Fee" was added as described in Change in
Terms Agreement dated October 31, 2016 is hereby amended and restated as
follows:
Unused Commitment Fee. Any unused portion of the $35,000,000.00 commitment, in
an amount over $15,000,000.00, shall be subject to a monthly fee of 0.50%
(one-half percentage point per annum).
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest, in addition to any unpaid Unused Commitment
Fee, which may be due or remain unpaid on October 31, 2018. In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning August 31, 2017, with all subsequent interest
payments to be due on the same day of each month after that.
VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the Wall Street
Journal Prime Rate (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans. If the Index becomes unavailable during the term
of this loan, Lender may designate a substitute index after notifying Borrower.
Lender will tell Borrower the current Index rate upon Borrower's request. The
interest rate change will not occur more often than each day. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 4.250% per annum. Interest on the unpaid principal balance of this
loan will be calculated as described in the "INTEREST CALCULATION METHOD"
paragraph using a rate of 0.750 percentage points over the Index, adjusted if
necessary for any minimum and maximum rate limitations described below,
resulting in an initial rate of 5.000%. NOTICE: Under no circumstances will the
interest rate on this loan be less than 5.000% per annum or more than the
maximum rate allowed by applicable law.
INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including




--------------------------------------------------------------------------------






CHANGE IN TERMS AGREEMENT
Loan No.:4061100374     (continued)         Page 2

--------------------------------------------------------------------------------

accommodation parties, unless a party is expressly released by Lender in
writing. Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement. If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it. This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.
INTEGRATION. The parties agree that (a) this Agreement and the Business Loan
Agreement, as applicable, which governs the Note, together with all of the
Related Documents, represents the final agreement between the parties, and
therefore incorporates all negotiations of the parties hereto (b) there are no
unwritten oral agreements between the parties, and (c) this Agreement may not be
contradicted by evidence of any prior, contemporaneous, or subsequent oral
agreements or understandings of the parties.
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
BORROWER:
OFS CAPITAL CORPORATION, A DELAWARE CORPORATION






pacwestjeffsig.jpg [pacwestjeffsig.jpg]


